Exhibit 10.3

CURIS, INC.

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 6,
2007 by and among (i) Curis, Inc., a Delaware corporation, (the “Company”) and
(ii) each person listed on Schedule 1 hereto (each of the persons or entities
described in clause (ii), individually, an “Purchaser” and, collectively, the
“Purchasers”).

WHEREAS, the Company has agreed to issue and sell to the Purchasers, and the
Purchasers have agreed to purchase from the Company, (i) an aggregate of
12,220,916 shares (the “Shares”) of the authorized but unissued shares of common
stock, $0.01 par value per share, of the Company (including any securities into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event, the “Common Stock) and
(ii) warrants to purchase an aggregate of 4,277,322 shares of Common, in each
case all upon the terms and subject to the conditions set forth in that certain
Common Stock Purchase Agreement, dated as of the date hereof, between the
Company and the Purchasers (the “Stock Purchase Agreement”); and

WHEREAS, the terms of the Stock Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder, for the
Company and the Purchasers to enter into, execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. DEFINITIONS. The following terms shall have the meanings provided therefor
below or elsewhere in this Agreement as described below:

“Affiliates” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

“Board” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Delaware or the Commonwealth of Massachusetts are authorized or required by law
or other governmental action to close.

“Closing Date” means the date on which the transactions contemplated by the
Stock Purchase Agreement are consummated.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“Person” (whether or not capitalized) means an individual, partnership, limited
liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Shares” means, at the relevant time of reference thereto, the
Shares and the Warrant Shares (including in each case any shares of capital
stock that may be issued in respect thereof pursuant to a stock split, stock
dividend, recombination, reclassification, exchange, conversion or the like),
provided, however, that the term “Registrable Shares” shall not include any of
the Shares or Warrant Shares that are actually sold pursuant to a registration
statement that has been declared effective under the Securities Act by the SEC.

“Registration Statement” means the Mandatory Registration Statement, any Demand
Registration on Form S-3, and any additional registration statements
contemplated by this Agreement, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference in such registration statement or Prospectus.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Warrants” means the warrants to purchase Common Stock, dated as of the date
hereof, issued by the Company to the Purchasers pursuant to the Stock Purchase
Agreement, a form of which is attached to the Stock Purchase Agreement as
Exhibit A.

“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.

2. MANDATORY REGISTRATION.

(a) As promptly as possible after the date hereof, and in any event no later
than 30 days after the date of this Agreement (the date which occurs 30 days
after the date of this Agreement, the “Filing Date”) the Company will prepare
and file with the SEC a registration statement on Form S-3 (or such other
appropriate form) for the purpose of registering under the Securities Act all of
the Registrable Shares for resale by, and for the account of, each Purchaser as
an initial selling stockholder thereunder (the “Mandatory Registration
Statement”). The Mandatory Registration Statement shall permit the

 

-2-



--------------------------------------------------------------------------------

Purchasers to offer and sell, on a delayed or continuous basis pursuant to Rule
415 under the Securities Act, any or all of the Registrable Shares. Such
Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Shares. Such Registration Statement shall not include any shares of Common Stock
or other securities for the account of any other holder without the prior
written consent of the Purchasers. The Company agrees to use its best efforts to
cause the Mandatory Registration Statement to be declared effective as soon as
possible but in no event later than (the “Mandatory Effective Date”) one hundred
and twenty (120) calendar days after the Filing Date (if no SEC review of the
Mandatory Registration Statement) or one hundred fifty (150) calendar days after
the Filing Date (if there is an SEC review of the Mandatory Registration
Statement), and to file with the SEC, within three (3) Business Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
SEC that the Mandatory Registration Statement will not be “reviewed” or will not
be subject to further review, a request for acceleration of effectiveness in
accordance with Rule 461 promulgated under the Securities Act (an “Acceleration
Request”), which request shall request an effective date that is within three
(3) Business Days of the date of such request. The Company shall notify each
Purchaser in writing promptly (and in any event within one (1) Business Day)
after the Company’s submission of an Acceleration Request to the SEC. The
Company shall be required to keep the Mandatory Registration Statement
continuously effective (including through the filing of any required
post-effective amendments) until the earlier to occur of (i) the date after
which all of the Registrable Shares registered thereunder shall have been sold
and (ii) the second (2nd) anniversary of the Mandatory Effective Date; provided,
that in either case such date shall be extended by the amount of time of any
Suspension Period. Thereafter, the Company shall be entitled to withdraw the
Mandatory Registration Statement and, upon such withdrawal, the Purchasers shall
have no further right to offer or sell any of the Registrable Shares pursuant to
the Mandatory Registration Statement (or any Prospectus relating thereto).

(b) Notwithstanding anything in this Section 2 to the contrary, if the Company
shall furnish to the Purchasers a certificate signed by the President or Chief
Executive Officer of the Company stating that the Board has made the good faith
determination (i) that the continued use by the Purchasers of the Mandatory
Registration Statement for purposes of effecting offers or sales of Registrable
Shares pursuant hereto would require, under the Securities Act and the rules and
regulations promulgated thereunder, premature disclosure in the Mandatory
Registration Statement (or the Prospectus relating thereto) of material,
nonpublic information concerning the Company, its business or prospects or any
proposed material transaction involving the Company, (ii) that such premature
disclosure would be materially adverse to the Company, its business or prospects
or any such proposed material transaction or would not be in the best interests
of the Company and (iii) that it is therefore essential to suspend the use by
the Purchasers, of the Mandatory Registration Statement (and the Prospectus
relating thereto), then the right of the Purchasers to use the Mandatory
Registration Statement (and the Prospectus relating thereto) for purposes of
effecting offers or sales of Registrable Shares pursuant thereto shall be
suspended for a period (the “Suspension Period”) not greater than fifteen
consecutive Business Days during any consecutive twelve (12) month period;
provided, however, that in no event, without the prior written consent of a
Purchaser and upon entry between the Company and Purchaser of a confidentiality
agreement with respect to such material non-public information, shall the
Company disclose to such Purchaser any of the facts or circumstances regarding
material non-public information giving rise to such suspension. During the
Suspension Period, the Purchasers shall not offer or sell any Registrable Shares
pursuant to or in reliance upon the Mandatory Registration Statement (or the
Prospectus relating thereto). The Company agrees that, as promptly as possible,
but in no event later than one (1) Business Day, after the consummation,
abandonment or public disclosure of the event or transaction that caused the
Company to suspend the use of the Mandatory Registration Statement

 

-3-



--------------------------------------------------------------------------------

(and the Prospectus relating thereto) pursuant to this Section 2(c), the Company
will use its commercially reasonable efforts to as promptly as possible lift any
suspension, provide the Purchasers with revised Prospectuses, if required, and
will notify the Purchaser of their ability to effect offers or sales of
Registrable Shares pursuant to or in reliance upon the Mandatory Registration
Statement.

(c) It shall be a condition precedent to the obligations of the Company to
register Registrable Shares for the account of an Purchaser pursuant to this
Section 2 or Section 3 that such Purchaser furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
method of disposition of such securities as shall be required to effect the
registration of such Purchaser’s Registrable Securities.

2A. MANDATORY S-3 REGISTRATION RIGHTS

(a) If at any time any Registrable Shares are not able to be resold pursuant to
an effective Mandatory Registration Statement, and if Form S-3 (or other
equivalent form) is then available for the registration of such Registrable
Shares, and the Company shall receive from any Purchaser (including for this
purpose its Affiliates) who holds (or who together hold) at least fifteen
percent (15%) of the then outstanding Registrable Shares a written request or
requests (a “Demand Notice”) that the Company effect a registration on Form S-3
(a “Demand Registration”), or any successor or substitute form, with respect to
all or a part of the Registrable Shares owned by such Purchaser(s), then the
Company will promptly give written notice of the proposed registration and the
Purchaser’s or Purchasers’ request therefor to all other Purchasers, and use
best efforts to effect such registration, as soon as practicable and in any
event within thirty (30) days, of all or such portion of such Purchaser’s or
Registrable Shares as are specified in such request, together with all or such
portion of the Registrable Shares of any other Purchaser or Purchasers joining
in such request as are specified in a written request given within ten
(10) business days after receipt of such written notice from the Company;
provided, however, that the Company may temporarily suspended the use of such
registration statement for the same reasons and on the same terms as described
in Section 2(b) above. The Company shall not be required to effect more than
three (3) registrations pursuant to this Section 2A(a) during any consecutive
twelve (12) month period.

(b) It shall be a condition precedent to the obligations of the Company to
register Registrable Shares for the account of an Purchaser pursuant to this
Section 2 or Section 3 that such Purchaser furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
method of disposition of such securities as shall be required to effect the
registration of such Purchaser’s Registrable Securities.

3. “PIGGYBACK REGISTRATION”.

(a) If at any time any Registrable Shares are not able to be resold pursuant to
an effective Registration Statement, and the Company proposes to register any of
its Common Stock under the Securities Act, whether as a result of an offering
for its own account or the account of others (but excluding any registrations to
be effected on Forms S-4 or S-8 or other applicable successor Forms), the
Company shall, each such time, give to the Purchasers twenty (20) days prior
written notice of its intent to do so, and such notice shall describe the
proposed registration and shall offer such Purchasers the opportunity to
register such number of Registrable Shares as each such Purchaser may request.
Upon the written request of any Purchaser given to the Company within fifteen
(15) days after the receipt of any such notice by the Company, the Company shall
include in such Registration Statement all or part of the Registrable Shares of
such Purchaser, to the extent requested to be registered.

 

-4-



--------------------------------------------------------------------------------

(b) If a registration pursuant to Section 3 hereof involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of shares of Common Stock requested by the Purchasers
to be included in such registration is likely to affect materially and adversely
the success of the offering or the price that would be received for any shares
of Common Stock offered in such offering, then, notwithstanding anything in this
Section 3 to the contrary, the Company shall only be required to include in such
registration, to the extent of the number of shares of Common Stock which the
Company is so advised can be sold in such offering, (i) first, the number of
shares of Common Stock requested to be included in such registration for the
account of any stockholders of the Company (including the Purchasers), pro rata
among such stockholders on the basis of the number of shares of Common Stock
that each of them has requested to be included in such registration, and
(ii) second, any shares of Common Stock proposed to be included in such
registration for the account of the Company.

(c) In connection with any offering involving an underwriting of shares, the
Company shall not be required under this Section 3 or otherwise to include the
Registrable Shares of any Purchaser therein unless such Purchaser accepts and
agrees to the terms of the underwriting, which shall be reasonable and
customary, as agreed upon between the Company and the underwriters selected by
the Company.

4. OBLIGATIONS OF THE COMPANY. In connection with the Company’s registration
obligations hereunder, the Company shall, as expeditiously as practicable:

(a) No less than five (5) Business Days prior to filing, as required hereunder,
the Mandatory Registration Statement or Prospectus or any amendments or
supplements thereto (including any document that would be incorporated or deemed
to have been incorporated therein by reference (other than documents containing
material nonpublic information)) or any other registration statement
contemplated by this Agreement, the Company shall (i) furnish to each Investor
and any counsel selected by the Investors holding a majority of the Registrable
Shares (“Investors’ Counsel”) copies of all such documents to be filed with the
SEC, which documents shall be subject to the review of the Investors and
Investors’ Counsel, (ii) cause its officers and directors, counsel and certified
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of Investors’ Counsel, to conduct a reasonable investigation
within the meaning of the Securities Act, and (iii) notify the Investors and the
Investors’ Counsel of any stop order issued or threatened by the SEC and use
best efforts to prevent the entry of such stop order or to remove it if entered.
The Company shall not file the Mandatory Registration Statement, Prospectus or
any amendments or supplements (other than periodic reports required under the
Exchange Act) thereto to which Investors holding a majority of the Registrable
Shares shall reasonably object to in writing prior to filing; provided; however
that the deadline set forth in Section 2 hereof by which date the Mandatory
Registration Statement is to be filed shall be tolled during any period in which
the Company and the Investors address matters raised by the Investors in such
written objection only if, and for so long as, such objecting Investors consent
in writing to such tolling.

(b) Prepare and file with the SEC such amendments and supplements, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep the Registration
Statement continuously effective as required herein, and prepare and file with
the SEC such additional Registration Statements as necessary to register for
resale under the Securities Act all of the Registrable Shares (including naming
any permitted transferees of Registrable Shares as selling stockholders in such
Registration Statement); (ii) cause any related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as

 

-5-



--------------------------------------------------------------------------------

promptly as possible to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto and as promptly as possible
provide the Purchasers true and complete copies of all correspondence from and
to the SEC relating to the Registration Statement (other than correspondence
containing material nonpublic information); and (iv) comply with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all Registrable Shares covered by such Registration Statement as so amended or
in such Prospectus as so supplemented.

(c) Notify the Purchasers and Purchasers’ Counsel as promptly as possible
(i) when the SEC notifies the Company whether there will be a “review” of a
Registration Statement and whenever the SEC comments in writing on such
Registration Statement; and (ii) when a Registration Statement, or any
post-effective amendment or supplement thereto, has become effective, and after
the effectiveness thereof: (A) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Shares or the initiation of any proceedings for that purpose; and
(C) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Shares for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose. Without limitation of any
remedies to which the Purchasers may be entitled under this Agreement, if any of
the events described in Section 4(c)(ii)(A), 4(c)(ii)(B), and 4(c)(ii)(C) occur,
the Company shall use best efforts to respond to and correct the event.

(d) Notify the Purchasers and Purchasers’ Counsel as promptly as possible of the
happening of any event as a result of which the Prospectus included in or
relating to a Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein not misleading;
and, thereafter, the Company will as promptly as possible prepare (and, when
completed, give notice to each Purchaser) a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Shares, such Prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading; provided that upon such notification by the Company, the
Purchasers will not offer or sell Registrable Shares until the Company has
notified the Purchasers that it has prepared a supplement or amendment to such
Prospectus and delivered copies of such supplement or amendment to the
Purchasers (it being understood and agreed by the Company that the foregoing
proviso shall in no way diminish or otherwise impair the Company’s obligation to
as promptly as possible prepare a Prospectus amendment or supplement as above
provided in this Section 4(d) and deliver copies of same as above provided in
Section 4(h) hereof), and it being further understood that, in the case of the
Mandatory Registration Statement, any such period during which the Purchasers
are restricted from offering or selling Registrable Shares shall constitute a
Suspension Period.

(e) Upon the occurrence of any event described in Section 4(d) hereof, as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.

 

-6-



--------------------------------------------------------------------------------

(f) Use best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of, (i) any order suspending the effectiveness of any Registration
Statement or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Shares for sale in any jurisdiction, as
promptly as possible (it being understood that, in the case of the Mandatory
Registration Statement, any period during which the effectiveness of the
Mandatory Registration Statement or the qualification of any Registrable Shares
is suspended shall constitute a Suspension Period).

(g) Furnish to the Purchasers and Purchasers’ Counsel, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
and all exhibits to the extent requested by such Purchaser or Purchasers’
Counsel (including those previously furnished or incorporated by reference) as
promptly as possible after the filing of such documents with the SEC.

(h) As promptly as possible furnish to each selling Purchaser, without charge,
such number of copies of a Prospectus, including a preliminary Prospectus, in
conformity with the requirements of the Securities Act, and such other documents
(including, without limitation, Prospectus amendments and supplements) as each
such selling Purchaser may reasonably request in order to facilitate the
disposition of the Registrable Shares covered by such Prospectus and any
amendment or supplement thereto. The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Purchasers in connection with the offering and sale of the Registrable Shares
covered by such Prospectus and any amendment or supplement thereto to the extent
permitted by federal and state securities laws and regulations.

(i) Use best efforts to register and qualify (or obtain an exemption from such
registration and qualification) the Registrable Shares under such other
securities or blue sky laws of such jurisdictions as each Purchaser shall
request, to keep such registration or qualification (or exemption therefrom)
effective during the periods each Registration Statement is effective, and do
any and all other acts or things which may be reasonably necessary or advisable
to enable each Purchaser to consummate the public sale or other disposition of
Registrable Shares in such jurisdiction, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions where it is not then qualified or subject to process.

(j) Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing the Registrable Shares to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Stock Purchase Agreement and applicable
law, of all restrictive legends, and to enable such Registrable Shares to be in
such denominations and registered in such names as such Purchasers may request.

(k) Cooperate with any reasonable due diligence investigation undertaken by the
Purchasers, any managing underwriter participating in any disposition pursuant
to a Registration Statement, Purchasers’ Counsel and any attorney, accountant or
other agent retained by Purchasers or any managing underwriter, in connection
with the sale of the Registrable Shares, including, without limitation, making
available any documents and information; provided, however, that the Company
will not deliver or make available to any Purchaser material, nonpublic
information unless such Purchaser specifically requests and consents in advance
in writing to receive such material, nonpublic information and, if requested by
the Company, such Purchaser agrees in writing to treat such information as
confidential.

 

-7-



--------------------------------------------------------------------------------

(l) At the request of an Affiliate, the Company shall amend any Registration
Statement to include such Affiliate as a selling stockholder in such
Registration Statement. Comply with all applicable rules and regulations of the
SEC in all material respects.

5. EXPENSES OF REGISTRATION. The Company shall pay for all expenses incurred in
connection with a registration pursuant to this Agreement and compliance with
Section 4 of this Agreement, including without limitation (i) all registration,
filing and qualification fees and expenses (including without limitation those
related to filings with the SEC, the Nasdaq Global Market and in connection with
applicable state securities or blue sky laws), (ii) all printing expenses,
(iii) all messenger, telephone and delivery expenses incurred by the Company,
(iv) all fees and disbursements of counsel for the Company and Purchasers’
counsel, and (v) all fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.

6. DELAY OF REGISTRATION AND PAYMENTS. Subject to Section 11(d) hereof, the
Purchasers and the Company (other than with respect to Section 4(d) hereof)
shall not take any action to restrain, enjoin or otherwise delay any
registration as the result of any controversy which might arise with respect to
the interpretation or implementation of this Agreement. The Company shall make
the following payments to each Purchaser in the event of any of the following
delays pertaining to the registration statement covering the Registrable
Securities: (a) if the Company shall not have prepared and filed a registration
statement with the SEC covering the resale of the Registrable Securities on or
prior to the Filing Date, then the Company shall pay each Purchaser an amount in
cash or stock, at the election of such Purchaser, equal to 1.0% of the purchase
price of the Shares and Warrants paid by such Purchaser for every 30 calendar
day period (or pro rata portion if fewer than 30 calendar days) during which the
Company has not filed such registration statement and until such registration
statement has been filed; and (b) if the SEC shall not have declared effective
such registration statement on or prior to the Mandatory Effective Date, then
the Company shall pay to each Purchaser an amount in cash or stock, at the
election of the Purchaser, equal to 1.0% of the purchase price of the Shares and
Warrants paid by such Purchaser for every 30 day calendar period during (or pro
rata portion if fewer than 30 calendar days) during which such registration
statement has not been declared effective and until the date on which such
registration statement has been declared effective by the SEC; provided, that
the maximum aggregate amount of fees paid by the Company to the Purchasers under
this Section 6 shall not exceed 10% of the total purchase price paid by the
Purchasers for the Shares and the Warrants. The amounts payable as provided
hereinabove shall be paid by the Company monthly in cash (unless a Purchaser
elects for payment in stock) and without demand by the Purchaser within fifteen
(15) Business Days of the last day of each month following the commencement of
any obligation to make payment. Such payments shall not affect the right of the
Purchaser to seek injunctive relief.

7. INDEMNIFICATION. In the event that any Registrable Shares of the Purchasers
are included in a Registration Statement pursuant to this Agreement:

(a) To the fullest extent permitted by law, the Company will indemnify and hold
harmless each Purchaser and each officer, director, fiduciary, agent, investment
advisor, employee, member (or other equity holder), general partner and limited
partner (and affiliates thereof) of such Purchaser, each broker or other person
acting on behalf of such Purchaser and each person, if any, who controls such
Purchaser within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, (the “Losses”) to which they may
become subject under the Securities Act or otherwise, insofar as such Losses (or
actions in respect thereof) arise out of or relate to any untrue or alleged
untrue statement of any material fact contained in the Registration Statement,
or arise out of or relate to the omission or alleged omission to state therein a
material

 

-8-



--------------------------------------------------------------------------------

fact required to be stated therein, or necessary to make the statements therein
not misleading, or any violation by the Company of the Securities Act or state
securities or blue sky laws applicable to the Company and leading to action or
inaction required of the Company in connection with such registration or
qualification under such Securities Act or state securities or blue sky laws;
and, subject to the provisions of Section 7(c) hereof, the Company will
reimburse on demand such Purchaser, such broker or other person acting on behalf
of such Purchaser or such officer, director, fiduciary, employee, member (or
other equity holder), general partner, limited partner, affiliate or controlling
person for any legal or other expenses reasonably incurred by any of them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 7(a) shall not apply to amounts paid in settlement of any such
Losses if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable in
any such case for any such loss, damage, liability or action to the extent that
it solely arises out of or is based upon an untrue statement of any material
fact contained in the Registration Statement or omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, in reliance upon and in conformity with written
information furnished by such Purchaser expressly for use in connection with
such Registration Statement.

(b) To the fullest extent permitted by law, each Purchaser, severally and not
jointly, will indemnify and hold harmless the Company, each of its directors,
each of its officers who have signed the Registration Statement, each person, if
any, who controls the Company within the meaning of the Securities Act, and all
other Purchasers against any Losses to which the Company or any such director,
officer or controlling person or other Purchaser may become subject to, under
the Securities Act or otherwise, insofar as such Losses (or actions in respect
thereto) solely arise out of or are based upon any untrue statement of any
material fact contained in the Registration Statement, or solely arise out of or
relate to the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration Statement in reliance upon and
in conformity with written information furnished by such Purchaser expressly for
use in connection with such Registration Statement; and, subject to the
provisions of Section 7(d) hereof, such Purchaser will reimburse on demand any
legal or other expenses reasonably incurred by the Company or any such director,
officer, controlling person, or other Purchaser in connection with investigating
or defending any such Losses, provided, however, that the maximum amount of
liability of such Purchaser hereunder shall be limited to the proceeds (net of
underwriting discounts and commissions, if any) actually received by such
Purchaser from the sale of Registrable Shares covered by such Registration
Statement; and provided, further, however, that the indemnity agreement
contained in this Section 7(b) shall not apply to amounts paid in settlement of
any such Losses if such settlement is effected without the consent of such
Purchaser against which the request for indemnity is being made (which consent
shall not be unreasonably withheld).

(c) As promptly as possible after receipt by an indemnified party under this
Section 7 of notice of the threat, assertion or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof and the indemnifying party shall have the
right to participate in and, to the extent the indemnifying party desires,
jointly with any other indemnifying party similarly noticed, to assume at its
expense the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that, the failure to notify an indemnifying party promptly of
the threat, assertion or commencement of any such action shall not

 

-9-



--------------------------------------------------------------------------------

relieve such indemnifying party of any liability to the indemnified party under
this Section 7 except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the indemnifying party.

(d) If any indemnified party shall have reasonably concluded that there may be
one or more legal defenses available to such indemnified party which are
different from or additional to those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided in this Section 7, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, and such indemnifying party shall reimburse
such indemnified party and any person controlling such indemnified party for the
fees and expenses of counsel retained by the indemnified party which are related
to the matters covered by the indemnity agreement provided in this Section 7.
Subject to the foregoing, an indemnified party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof
but the fees and expenses of such counsel shall not be at the expense of the
Company.

(e) If the indemnification provided for in this Section 7 from the indemnifying
party is applicable by its terms but unavailable to an indemnified party
hereunder in respect of any Losses, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
faults of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Sections 7(a), 7(b)
7(c) and 7(d), any legal or other fees, charges or expenses reasonably incurred
by such party in connection with any investigation or proceeding. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.

(f) The indemnity and contribution agreements contained in this Section are in
addition to any liability that any indemnifying party may have to any
indemnified party.

8. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Purchasers the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell the Registrable Shares to the
public without registration, the Company agrees to use best efforts to: (i) make
and keep public information available, as those terms are understood and defined
in Rule 144, (ii) file with the SEC in a timely manner all reports and other
documents required to be filed by an issuer of securities registered under the
Securities Act or the Exchange Act, (iii) undertake any additional actions
reasonably necessary to maintain the availability of a Registration Statement,
including any successor or substitute forms, or the use of Rule 144, and (iv) as
long as any Investor owns any Shares or Warrant Shares, to furnish in writing

 

-10-



--------------------------------------------------------------------------------

upon such Investor’s request a written statement by the Company that it has
complied with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, and to furnish to such Investor a copy of the most recent
annual and quarterly reports of the Company, and such other reports and
documents so filed by the Company as may be reasonably requested in availing
such Investor of any rule or regulation of the SEC permitting the selling of any
such Shares without registration

9. TRANSFER OF REGISTRATION RIGHTS. Each Purchaser may assign or transfer any or
all of its rights under this Agreement to any Person, provided such assignee or
transferee agrees in writing to be bound by the provisions hereof that apply to
such assigning or transferring Purchaser. Upon any such, and each successive,
assignment or transfer to any permitted assignee or transferee in accordance
with the terms of this Section 9, such permitted assignee or transferee shall be
deemed to be an “Purchaser” for all purposes of this Agreement.

10. ENTIRE AGREEMENT. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

11. MISCELLANEOUS.

(a) This Agreement, and any right, term or provision contained herein, may not
be amended, modified or terminated, and no right, term or provision may be
waived, except with the written consent of (i) the holders of a majority of the
then outstanding Registrable Shares and (ii) the Company; provided that, with
respect to any right, term or provision affecting an Purchaser that does not
similarly affect all Purchasers, then such right, term or provision shall not be
amended, modified or terminated, and no such right, term or provision shall be
waived, except with the written consent of such Purchaser.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts, and shall be binding upon
the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns and transferees, provided that the terms and
conditions of Section 9 hereof are satisfied. Notwithstanding anything in this
Agreement to the contrary, if at any time any Purchaser (including any
successors or assigned) shall cease to own any Registrable Shares, all of such
Purchaser’s rights under this Agreement shall immediately terminate.

(c) Any notices to be given pursuant to this Agreement shall be in writing and
shall be given by certified or registered mail, return receipt request. Notices
shall be deemed given when personally delivered or when mailed to the addresses
of the respective parties as set forth on Exhibit A hereto, or to such changed
address of which any party may notify the others pursuant hereto, except that a
notice of change of address shall be deemed given when received.

(d) The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law will be inadequate, and each of the parties hereto
shall be entitled to specific performance of the obligations of the other
parties hereto and to such appropriate injunctive relief as may be granted by a
court of competent jurisdiction. All remedies, either under this Agreement or by
law or otherwise afforded to any of the parties, shall be cumulative and not
alternative, and shall be in addition to the payment of fees as set forth in
this Agreement.

 

-11-



--------------------------------------------------------------------------------

(e) This Agreement may be executed in a number of counterparts. All such
counterparts together shall constitute one Agreement, and shall be binding on
all the parties hereto notwithstanding that all such parties have not signed the
same counterpart. The parties hereto confirm that any facsimile copy of another
party’s executed counterpart of this Agreement (or its signature page thereof)
will be deemed to be an executed original thereof.

(f) Except as contemplated in Section 9 hereof, this Agreement is intended
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any Person (including, without
limitation, any stockholder or debt holder of the Company) other than the
parties hereto.

(g) If any provision of this Agreement is invalid, illegal or unenforceable,
such provision shall be ineffective to the extent, but only to the extent of,
such invalidity, illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement,
unless such a construction would be unreasonable.

(h) This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their permitted successors and assigns.

[signature pages to follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 

CORPORATION: CURIS, INC. By:  

/s/ Michael P. Gray

Name:   Michael P. Gray Title:  
Chief Operating Officer and Chief Financial Officer



--------------------------------------------------------------------------------

PURCHASERS: RA CAPITAL BIOTECH FUND, L.P. By:  
RA Capital Management, LLC, its General Partner By:  

/s/ Peter Kolchinsky

  Peter Kolchinsky   Manager RA CAPITAL BIOTECH FUND II, L.P. By:   RA Capital
Management, LLC, its General Partner By:  

/s/ Peter Kolchinsky

  Peter Kolchinsky   Manager

 

-2-



--------------------------------------------------------------------------------

PURCHASERS: BIOTECHNOLOGY VALUE FUND, L.P. By:   BVF Partners, L.P., its general
partner   By: BVF, Inc., its general partner By:  

/s/ Mark N. Lampert

  Mark N. Lampert   President BIOTECHNOLOGY VALUE FUND II, L.P. By:   BVF
Partners L.P., general partner   By: BVF, Inc., general partner By:  

/s/ Mark N. Lampert

  Mark Lampert   President BVF INVESTMENTS, L.L.C. By:   BVF Partners L.P., its
manager   By: BVF Inc., its general partner By:  

/s/ Mark N. Lampert

  Mark Lampert   President INVESTMENT 10, L.L.C. By:   BVF Partners L.P., its
attorney-in-fact   By: BVF Inc., its general partner By:  

/s/ Mark N. Lampert

  Mark Lampert   President

 

-3-



--------------------------------------------------------------------------------

PURCHASERS: THE BIOTECH GROWTH TRUST PLC By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner KNIGHTSBRIDGE POST VENTURE IV
L.P. By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner
KNIGHTSBRIDGE INTEGRATED HOLDINGS, V, LP By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner KNIGHTSBRIDGE NETHERLANDS II,
L.P. By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner KNIGHTSBRIDGE NETHERLANDS III,
LP By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner
KNIGHTSBRIDGE VENTURE CAPITAL VI, L.P. By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner

 

-4-



--------------------------------------------------------------------------------

Exhibit A

All correspondence to the Company shall be addressed as follows:

Curis, Inc.

45 Moulton Street

Cambridge, MA 02138

Attention: Legal

Telecopier: (617) 503-6501

with copies to:

Curis, Inc.

45 Moulton Street

Cambridge, MA 02138

Attention: Chief Financial Officer

Telecopier: (617) 503-6501

All correspondence to the Purchasers shall be addressed as follows:

RA Capital Biotech Fund, L.P.

RA Capital Biotech Fund II, L.P.

111 Huntington Avenue, Suite 610

Boston, MA 02199

Biotechnology Value Fund, L.P.

Biotechnology Value Fund II, L.P.

BVF Investments, L.L.C.

Investment 10, L.L.C.

c/o Elizabeth Delaney

900 North Michigan Avenue, Suite 1100

Chicago, IL 60611

The Biotech Growth Trust PLC

Knightsbridge Post Venture IV, L.P.

Knightsbridge Integrated Holdings, V, L.P.

Knightsbridge Netherlands II, L.P.

Knightsbridge Netherlands III, L.P.

Knightsbridge Venture Capital VI, L.P.

c/o OrbiMed

767 Third Avenue, 30th Floor

New York, NY 10017

 

-5-



--------------------------------------------------------------------------------

Schedule 1

List of Purchasers

RA Capital Biotech Fund, L.P.

RA Capital Biotech Fund II, L.P.

111 Huntington Avenue, Suite 610

Boston, MA 02199

Biotechnology Value Fund, L.P.

Biotechnology Value Fund II, L.P.

BVF Investments, L.L.C.

Investment 10, L.L.C.

c/o Elizabeth Delaney

900 North Michigan Avenue, Suite 1100

Chicago, IL 60611

The Biotech Growth Trust PLC

Knightsbridge Post Venture IV, L.P.

Knightsbridge Integrated Holdings, V, L.P.

Knightsbridge Netherlands II, L.P.

Knightsbridge Netherlands III, L.P.

Knightsbridge Venture Capital VI, L.P.

c/o OrbiMed

767 Third Avenue, 30th Floor

New York, NY 10017



--------------------------------------------------------------------------------

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This Amendment to Registration Rights Agreement (the “Amendment”), dated as of
August 7, 2007, is by and among (i) Curis, Inc., a Delaware corporation (the
“Company”) and (ii) each of the undersigned persons (each, a “Purchaser” and,
collectively, the “Purchasers”).

Reference is made to that certain Registration Rights Agreement, dated as of
August 6, 2007, by and among the Company and the Purchasers (the “Registration
Rights Agreement”).

WHEREAS, each person listed on Schedule 1 hereto (each, an “Additional
Purchaser” and, collectively, the “Additional Purchasers”) desires to purchase
(i) the number of shares of common stock, $0.01 par value per share, of the
Company (the “Common Stock”) set forth next to each such Additional Purchaser’s
name and (ii) warrants to purchase the number of shares of Common Stock set
forth next to each such Additional Purchaser’s name (such purchases, the
“Investment”); and

WHEREAS, the Company and each of the Purchasers desire to amend the Registration
Rights Agreement as set forth below as an inducement to the Additional
Purchasers to consummate the Investment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto enter into this Amendment
and agree as follows:

1. A new section 11(i) is hereby added to the Registration Rights Agreement,
which shall read as follows:

(i) Additional Purchasers. Persons or entities that, after the date hereof,
purchase Common Stock or warrants to purchase Common Stock pursuant to that
certain Common Stock Purchase Agreement dated August 7, 2007 by and among the
Company and the purchasers named therein (the “Subsequent Purchase Agreement”)
may, with the prior written approval of the Company (but without the need for
approval by any other party to this Agreement), become parties to this Agreement
by executing and delivering a counterpart signature page hereto, whereupon
(a) they shall be deemed “Purchasers” for all purposes of this Agreement,
(b) the shares of Common Stock and warrants to purchase shares of Common Stock
purchased by each such purchaser pursuant to the Subsequent Purchase Agreement
shall constitute “Shares” and “Warrant Shares” hereunder and (c) the shares of
Common Stock issued or issuable upon the exercise of such warrants purchased
pursuant to the Subsequent Purchase Agreement shall constitute “Warrant Shares”
for all purposes of this Agreement .

3. Except as set forth herein, the Registration Rights Agreement shall remain in
full force and effect without modification.

4. This Amendment shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of Delaware without regard to its
principles of conflicts of laws.

5. This Amendment may be executed in more than one counterpart and as so
executed shall constitute a single instrument, notwithstanding that all of the
parties have not signed the same counterpart.

[The remainder of this page has intentionally been left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each of the Purchasers have executed this
Amendment as of the date first above written.

 

CURIS, INC. By:  

/s/ Daniel R. Passeri

Name:   Daniel R. Passeri Title:   President and Chief Executive Officer

 

-2-



--------------------------------------------------------------------------------

PURCHASERS: RA CAPITAL BIOTECH FUND, L.P. By:   RA Capital Management, LLC, its
General Partner By:  

/s/ Peter Kolchinsky

  Peter Kolchinsky   Manager RA CAPITAL BIOTECH FUND II, L.P. By:   RA Capital
Management, LLC, its General Partner By:  

/s/ Peter Kolchinsky

  Peter Kolchinsky   Manager

 

-3-



--------------------------------------------------------------------------------

PURCHASERS: BIOTECHNOLOGY VALUE FUND, L.P. By:   BVF Partners, L.P., its general
partner   By: BVF, Inc., its general partner By:  

/s/ Mark N. Lampert

  Mark N. Lampert   President BIOTECHNOLOGY VALUE FUND II, L.P. By:   BVF
Partners L.P., general partner   By: BVF, Inc., general partner By:  

/s/ Mark N. Lampert

  Mark Lampert   President BVF INVESTMENTS, L.L.C. By:   BVF Partners L.P., its
manager   By: BVF Inc., its general partner By:  

/s/ Mark N. Lampert

  Mark Lampert   President INVESTMENT 10, L.L.C. By:   BVF Partners L.P., its
attorney-in-fact   By: BVF Inc., its general partner By:  

/s/ Mark N. Lampert

  Mark Lampert   President

 

-4-



--------------------------------------------------------------------------------

PURCHASERS: THE BIOTECH GROWTH TRUST PLC By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner KNIGHTSBRIDGE POST VENTURE IV
L.P. By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner
KNIGHTSBRIDGE INTEGRATED HOLDINGS, V, LP By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner KNIGHTSBRIDGE NETHERLANDS II,
L.P. By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner KNIGHTSBRIDGE NETHERLANDS III,
LP By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner
KNIGHTSBRIDGE VENTURE CAPITAL VI, L.P. By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Partner

 

-5-



--------------------------------------------------------------------------------

Schedule 1

Schedule of Additional Purchasers

 

Name

  

No. of Shares of

Common Stock

  

No. of

Warrant Shares

   Aggregate Purchase
Price of Stock and
Warrants

Nanocap Fund, LP

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

   351,116    122,891    $ 373,499.70

Nanocap Qualified Fund, LP

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

   511,869    179,154    $ 544,500.63

Orphan Fund, LP

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

   547,121    191,492    $ 581,999.92

 

-6-



--------------------------------------------------------------------------------

Counterpart Signature Page to Registration Rights Agreement Dated August 6, 2007
by

and among Curis, Inc. and the Purchasers Named Therein

By execution and delivery of this counterpart signature page, the undersigned
hereby agrees to become a Purchaser, as defined in that certain Registration
Rights Agreement dated August 6, 2007 by and among Curis, Inc., a Delaware
corporation (the “Company”), and the purchasers named therein, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), and, in
connection therewith, the undersigned (i) agrees to be bound by the terms and
conditions of the Registration Rights Agreement as a “Purchaser” thereunder;
(ii) acknowledges and agrees that the shares of common stock, $.01 par value per
share of the Company (the “Common Stock”), the warrants to purchase shares of
Common Stock, and the shares of Common Stock issued or issuable upon exercise of
such warrants, purchased by the undersigned pursuant to that certain Common
Stock Purchase Agreement dated August 7, 2007 by and between the Company, the
undersigned and the other purchasers named therein, shall constitute “Shares,”
Warrants” and “Warrant Shares,” respectively, for purposes of the Registration
Rights Agreement, subject to all of the terms, conditions, privileges and
restrictions on Shares, Warrants and Warrant Shares thereunder, and
(iii) authorizes this signature page to be attached to the Registration Rights
Agreement, or counterparts thereof.

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

NANOCAP FUND, LP By:  

/s/ William Bradford Stephens

Name:   William Bradford Stephens Title:   Managing Partner

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104



--------------------------------------------------------------------------------

Counterpart Signature Page to Registration Rights Agreement Dated August 6, 2007
by

and among Curis, Inc. and the Purchasers Named Therein

By execution and delivery of this counterpart signature page, the undersigned
hereby agrees to become a Purchaser, as defined in that certain Registration
Rights Agreement dated August 6, 2007 by and among Curis, Inc., a Delaware
corporation (the “Company”), and the purchasers named therein, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), and, in
connection therewith, the undersigned (i) agrees to be bound by the terms and
conditions of the Registration Rights Agreement as a “Purchaser” thereunder;
(ii) acknowledges and agrees that the shares of common stock, $.01 par value per
share of the Company (the “Common Stock”), the warrants to purchase shares of
Common Stock, and the shares of Common Stock issued or issuable upon exercise of
such warrants, purchased by the undersigned pursuant to that certain Common
Stock Purchase Agreement dated August 7, 2007 by and between the Company, the
undersigned and the other purchasers named therein, shall constitute “Shares,”
Warrants” and “Warrant Shares,” respectively, for purposes of the Registration
Rights Agreement, subject to all of the terms, conditions, privileges and
restrictions on Shares, Warrants and Warrant Shares thereunder, and
(iii) authorizes this signature page to be attached to the Registration Rights
Agreement, or counterparts thereof.

Executed, in counterpart, as of the date set forth below.

 

PURCHASER: NANOCAP QUALIFIED FUND, LP By:  

/s/ William Bradford Stephens

Name:   William Bradford Stephens Title:   Managing Partner

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

 

-2-



--------------------------------------------------------------------------------

Counterpart Signature Page to Registration Rights Agreement Dated August 6, 2007
by

and among Curis, Inc. and the Purchasers Named Therein

By execution and delivery of this counterpart signature page, the undersigned
hereby agrees to become a Purchaser, as defined in that certain Registration
Rights Agreement dated August 6, 2007 by and among Curis, Inc., a Delaware
corporation (the “Company”), and the purchasers named therein, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), and, in
connection therewith, the undersigned (i) agrees to be bound by the terms and
conditions of the Registration Rights Agreement as a “Purchaser” thereunder;
(ii) acknowledges and agrees that the shares of common stock, $.01 par value per
share of the Company (the “Common Stock”), the warrants to purchase shares of
Common Stock, and the shares of Common Stock issued or issuable upon exercise of
such warrants, purchased by the undersigned pursuant to that certain Common
Stock Purchase Agreement dated August 7, 2007 by and between the Company, the
undersigned and the other purchasers named therein, shall constitute “Shares,”
Warrants” and “Warrant Shares,” respectively, for purposes of the Registration
Rights Agreement, subject to all of the terms, conditions, privileges and
restrictions on Shares, Warrants and Warrant Shares thereunder, and
(iii) authorizes this signature page to be attached to the Registration Rights
Agreement, or counterparts thereof.

Executed, in counterpart, as of the date set forth below.

 

PURCHASER: ORPHAN FUND, LP By:  

/s/ William Bradford Stephens

Name:   William Bradford Stephens Title:   Managing Partner

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

 

-3-